In a proceeding pursuant to Executive Law *578§ 298 to review a determination of the New York State Division of Human Rights dated January 9, 1996, which dismissed the complaint upon a finding that there was no probable cause to believe that the respondent Cornell University unlawfully discriminated against the petitioner on the basis of age or national origin, the petitioner appeals from a judgment of the Supreme Court, Suffolk County (Oshrin, J.), dated June 28, 1996, which denied the petition and dismissed the proceeding.
Ordered that the judgment is affirmed, with costs.
The determination of the New York State Division of Human Rights was not arbitrary or capricious (see, Executive Law § 298; Matter of State Div. of Human Rights v Oneida County Sheriff’s Dept., 70 NY2d 974, 976-977; Matter of Patel v New York State Div. of Human Rights, 212 AD2d 715). Contrary to Ghemawat’s contention, he had a full and fair opportunity to be heard. As evidenced by the voluminous record, Ghemawat had ample opportunity to submit his contentions and evidence (see, Matter of Chirgotis v Mobil Oil Corp., 128 AD2d 400, 403), and had further opportunity to present his case during a two-party conference that was held as part of the investigation. Joy, J. P., Goldstein, Florio and McGinity, JJ., concur.